NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10206

                Plaintiff-Appellee,             D.C. No. 2:15-cr-01568-DJH

 v.
                                                MEMORANDUM*
JESUS IMALDO ARIAS-LOPEZ,

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Jesus Imaldo Arias-Lopez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 27-month sentence for being an alien in

possession of ammunition, in violation of 18 U.S.C. §§ 922(g)(5)(A) and

924(a)(2). Pursuant to Anders v. California, 386 U.S. 738 (1967), Arias-Lopez’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided Arias-Lopez the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Arias-Lopez waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      We remand the case to the district court with instructions to delete “firearm”

from the description of the offense and to amend the judgment to reflect the correct

Bureau of Prisons’s Register Number for Arias-Lopez, which is 51277-408.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED to correct the judgment.




                                           2                                    16-10206